Title: From Alexander Hamilton to Frederick Frye, 18 September 1799
From: Hamilton, Alexander
To: Frye, Frederick


          
            Sir,
            New York Sepr. 18. 1799
          
          I have received your letter of the seventh of August, but I can not think it proper, on the facts which you state, to order direct the discharge which that is sollicited.
          I am however making further enquiry into the circumstances of the case in order to an ultimate decision.
          With great respect I am, Sir & &c.
        